                                        Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 1 of 27




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     FINJAN, INC.,                                        Case No. 17-cv-00072-BLF
                                   8                       Plaintiff,
                                                                                              ORDER ON DAUBERT MOTIONS
                                   9              v.
                                                                                              [Re: ECF 421, 423, 425, 427, 429, 431]
                                  10     CISCO SYSTEMS INC.,
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Finjan, Inc. (“Finjan”) brings this patent infringement lawsuit against Defendant

                                  14   Cisco Systems, Inc. (“Cisco”), alleging infringement of five of Finjan’s patents directed to computer

                                  15   and network security: U.S. Patent Nos. 6,154,844; 6,804,780; 7,647,633; 8,141,154; and 8,677,494.

                                  16          Before the Court are the parties’ motions to exclude certain opinions of each party’s experts

                                  17   under Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.

                                  18   579 (1993). Cisco brings five motions to exclude opinions of: (1) Finjan’s technical experts Drs.

                                  19   Cole, Mitzenmacher, and Medvidovic at ECF 421; (2) Finjan’s corporate governance expert Dr.

                                  20   James Tompkins at ECF 423; (3) Finjan’s cost expert Dr. Ricardo Valerdi at ECF 427; (4) Finjan’s

                                  21   damages expert Dr. Layne-Farrar at ECF 429; and (5) Finjan’s source code expert Dr. Goodrich at

                                  22   ECF 431.        Finjan brings one motion to exclude opinions of (1) Cisco’s source code expert Mr.

                                  23   Overby and (2) Cisco’s damages expert Dr. Becker. ECF 425. The Court heard oral arguments on

                                  24   March 26, 2020 (the “Hearing”).

                                  25     I.   LEGAL STANDARD

                                  26          Federal Rule of Evidence 702 provides that a qualified expert may testify if “(a) the expert’s

                                  27   scientific, technical, or other specialized knowledge will help the trier of fact to understand the

                                  28   evidence or to determine a fact in issue; (b) the testimony is based on sufficient facts or data; (c) the
                                        Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 2 of 27




                                   1   testimony is the product of reliable principles and methods; and (d) the expert has reliably applied

                                   2   the principles and methods to the facts of the case.” Fed. R. Evid. 702. In Daubert v. Merrell Dow

                                   3   Pharmaceuticals, Inc., the Supreme Court held that Rule 702 requires the district court to act as a

                                   4   gatekeeper to “ensure that any and all scientific testimony or evidence admitted is not only relevant,

                                   5   but reliable.” 509 U.S. at 589. In Kumho Tire Co., Ltd. v. Carmichael, the Supreme Court clarified

                                   6   that the “basic gatekeeping obligation” articulated in Daubert applies not only to scientific testimony

                                   7   but to all expert testimony. 526 U.S. 137, 147 (1999). The Supreme Court also made clear that the

                                   8   reliability inquiry is a flexible one, and “whether Daubert’s specific factors are, or are not,

                                   9   reasonable measures of reliability in a particular case is a matter that the law grants the trial judge

                                  10   broad latitude to determine.” Id. at 153; see also Micro Chem., Inc. v. Lextron, Inc., 317 F.3d 1387,

                                  11   1391 (Fed. Cir. 2003).

                                  12          “Daubert and Rule 702 are safeguards against unreliable or irrelevant opinions, not
Northern District of California
 United States District Court




                                  13   guarantees of correctness.” i4i Ltd. P’ship v. Microsoft Corp., 598 F.3d 831, 854 (Fed. Cir. 2010)

                                  14   aff’d, 131 S. Ct. 2238 (2011). So long as an expert’s methodology is sound and his opinions satisfy

                                  15   the requirements of Rule 702, underlying factual disputes and how much weight to accord the

                                  16   expert’s opinion are questions for the jury. Micro Chem., 317 F.3d at 1392; Primiano v. Cook, 598

                                  17   F.3d 558, 565 (9th Cir. 2010).

                                  18    II.   DISCUSSION
                                  19          The parties have each moved to exclude opinions rendered by the other party’s technical and

                                  20   economics experts. The Court addresses the dispute about each expert in turn.

                                  21          A.    Cisco’s Motions to Exclude
                                  22                1. Drs. Cole, Mitzenmacher, and Medvidovic
                                  23          Cisco moves to exclude the opinions and proposed testimony of Finjan’s technical experts,

                                  24   Drs. Cole, Mitzenmacher, and Medvidovic on two areas: (1) Cisco’s alleged prior knowledge of

                                  25   Finjan’s technology and patents and (2) the incorporation of the general descriptions of Cisco’s

                                  26   accused products in the opinion regarding infringement of each claim element.

                                  27                    a. Cisco’s alleged prior knowledge of Finjan’s technology and patents
                                  28          In addition to the infringement issues Finjan’s technical experts address, each of their reports
                                                                                         2
                                        Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 3 of 27




                                   1   includes a section related to Cisco’s prior knowledge of Finjan’s technology and patents. See Cole

                                   2   Report ¶¶ 84-98, ECF 420-3; Mitzenmacher Report ¶¶ 69-81, ECF 420-4; Medvidovic Report ¶¶

                                   3   79-91, ECF 420-5.       Cisco argues that each expert “cites the same documents (including

                                   4   presentations, magazine articles, and email correspondence between the parties), and concludes that

                                   5   ‘Cisco knew or should have known that it was infringing one or more of Finjan’s patents.’” Cisco’s

                                   6   Motion to Exclude the Testimony of Finjan’s Experts (Cole, Mitzenmacher, Medvidovic) (“Cisco’s

                                   7   Motion Re Technical Experts”) at 1-2, ECF 421 (citing Cole Report ¶¶ 84-98; Mitzenmacher Report

                                   8   ¶¶ 69-81; Medvidovic Report, ¶¶ 79-91). According to Cisco, these opinions “are not based on any

                                   9   scientific, technical, or other specialized knowledge, but are thinly disguised ‘willfulness’

                                  10   opinions.” Cisco’s Motion Re Technical Experts at 1.

                                  11          Finjan responds that its technical experts “do not testify that Cisco knew it was willfully

                                  12   infringing” but rather “they provide an explanation of the complex technology and patents that
Northern District of California
 United States District Court




                                  13   Finjan disclosed to Cisco’s engineers.” Finjan’s Opposition to Cisco’s Motion Re Technical Experts

                                  14   (“Opp’n Re Technical Experts”) at 1, ECF 458. Finjan claims that the experts “explained how the

                                  15   2006-2009 presentations discuss the technology of Finjan’s products, its competitors’ products, and

                                  16   its patents” and that these explanations would “assist the jury in understanding these technical

                                  17   disclosures.” Id.

                                  18          The Court disagrees with Finjan’s characterization of its technical experts’ opinions

                                  19   regarding Cisco’s knowledge of Finjan’s patents and technology. Had the experts actually provided

                                  20   an explanation of technical documents as suggested by Finjan, such opinions might have assisted

                                  21   the jury; but they did not. The experts appear to merely set forth a high-level timeline of the

                                  22   relationship and communications between the parties and cite to documents produced in this

                                  23   litigation. Moreover, Finjan’s experts explicitly opine that “Cisco knew or should have known that

                                  24   it was infringing one or more of Finjan’s patents[.]” Cole Report ¶ 98; Mitzenmacher Report ¶ 81;

                                  25   Medvidovic Report ¶ 91. Such speculative testimony regarding Cisco’s knowledge is impermissible

                                  26   and not within the purview of technical experts. See Finjan, Inc. v. Blue Coat Sys., Inc., No. 13-cv-

                                  27   03999-BLF, 2015 WL 4272870, at *3 (N.D. Cal. July 14, 2015) (excluding Drs. Cole and

                                  28   Medvidovic from testifying on “Defendants’ subjective beliefs”).
                                                                                        3
                                        Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 4 of 27




                                   1           Accordingly, Cisco’s motion to exclude the opinions of Drs. Cole, Mitzenmacher, and

                                   2   Medvidovic on Cisco’s knowledge of Finjan’s patents and technology and the chronology of the

                                   3   parties’ relationship and communications is GRANTED. To the extent Finjan believes its technical

                                   4   experts explained the technical contents of certain documents, Finjan will have some leeway at trial

                                   5   to offer such testimony only if (1) the testimony is related to how an engineer would have understood

                                   6   the documents without any reference to Cisco’s state of mind and (2) the testimony can be tied back

                                   7   to the experts’ disclosures in their reports.

                                   8                     b. Incorporation of “overview” of accused products in the element-by-element
                                                            infringement analysis
                                   9
                                               Each of Finjan’s technical expert reports contains a lengthy section where the expert
                                  10
                                       provides an “overview” of the accused technologies. See e.g., Cole Report ¶¶ 400-484 (describing
                                  11
                                       Talos), ECF 459-8; Mitzenmacher Report ¶¶ 144-198 (describing Cisco’s AMP for Meraki MX),
                                  12
Northern District of California




                                       ECF 459-10; Medvidovic Report ¶¶ 585-779 (describing Cisco’s ThreatGrid technology). The
 United States District Court




                                  13
                                       experts then provide an element-by-element infringement analysis of the asserted claims, in which
                                  14
                                       they incorporate the “overview” sections. See e.g., Cole Report ¶ 800 (“I incorporate my Overview
                                  15
                                       of the Accused Products and Accused Technologies herein, and in particular the discussions of the
                                  16
                                       accused technologies and functionalities identified below in my analysis and discussion of source
                                  17
                                       code, and in my Overview of Infringement above.”). Cisco seeks to exclude the incorporation of
                                  18
                                       the “overview” section into the element-by-element analysis because such “blanket statements”
                                  19
                                       would “leave the door open for Finjan to amend, enlarge, and adapt its infringement read in the
                                  20
                                       future which is highly prejudicial because it provides no notice on Finjan’s specific infringement
                                  21
                                       theories prior to trial.” Motion Re Technical Experts at 3. Finjan responds that its experts “provided
                                  22
                                       fulsome analyses based on the expert reports in their entirety.” Opp’n Re Technical Experts at 3.
                                  23
                                               While the Court is mindful of Cisco’s concerns regarding the potential for shifting
                                  24
                                       infringement theories at trial, the Court is not persuaded that Cisco’s over-inclusive request to
                                  25
                                       exclude all incorporated paragraphs is necessary or proper. Thus, the Court DENIES as overbroad
                                  26
                                       Cisco’s motion to exclude the opinions of Drs. Cole, Mitzenmacher, and Medvidovic regarding the
                                  27
                                       incorporation of the “overview” sections. That said, the Court will hear specific objections at trial
                                  28
                                                                                         4
                                        Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 5 of 27




                                   1   in the event that Finjan’s experts present any infringement theories not specifically discussed in their

                                   2   element-by-element infringement analysis.

                                   3                2. Dr. Tompkins
                                   4          Cisco moves to exclude the opinions of Finjan’s corporate governance expert, Dr. James

                                   5   Tompkins. Beginning in 2004, Cisco made a series of investments in Finjan. Second Amended

                                   6   Complaint ¶ 48, ECF 55. As part of the investment agreement between the parties, Cisco was

                                   7   permitted to send one non-voting representative to all Finjan Board of Directors meetings. Id. Cisco

                                   8   designated its employee, Yoav Samet, as its board observer. Id. ¶ 49. The parties appear to agree

                                   9   that the role and responsibilities of a board observer are governed by contract. Cisco’s Motion to

                                  10   Exclude the testimony of Finjan’s Expert James Tompkins, Ph.D. (“Tompkins Motion”) at 1; ECF

                                  11   480; Finjan’s Opposition to Cisco’s Motion to Exclude Dr. James Tompkins Ph.D. (“Tompkins

                                  12   Opp’n”) at 3, ECF 457. Also, the parties do not dispute that Mr. Samet was not a director (or a
Northern District of California
 United States District Court




                                  13   member) of Finjan’s Board. Tompkins Motion at 1; Tompkins Opp’n at 3.

                                  14          Dr. Tompkins provides his expert opinion on (1) the role and responsibilities of a member

                                  15   of a board of directors as well as board operations, (2) Finjan’s board operations and its processes

                                  16   during the time period when Cisco was a board observer, and (3) “whether it was reasonable for

                                  17   Finjan to expect the Cisco observer on Finjan’s Board to operate in good faith.” Tompkins Report

                                  18   ¶ 1, ECF 422-7. To that end, after describing generally the roles and responsibilities of a board of

                                  19   directors and the fiduciary duties owed to a company by the members of its board (not applicable to

                                  20   Mr. Samet since he was not a board member), Dr. Tompkins provides a description of Cisco and

                                  21   Finjan’s interactions and relationship over the years. Tompkins Report ¶¶ 10-35. Dr. Tompkins

                                  22   then opines that “it was reasonable for Finjan to expect the board observer to act in good faith.”

                                  23   Tompkins Report ¶ 39. Then, Dr. Tompkins (who is not an attorney) creates a test for the conditions

                                  24   under which a board observer would be operating in “good faith.” Tompkins Report ¶ 44.

                                  25          Cisco argues that Dr. Tompkins’ testimony should be excluded because his “legal test to

                                  26   determine whether Cisco’s Board observer acted in ‘good faith’ and his ‘conditions’ for finding a

                                  27   ‘breach of good faith’ usurps the role of the Court to instruct the jury on the law.” Tompkins Motion

                                  28   at 3. Cisco further argues that the rights and obligations of a board observer are fixed by contract,
                                                                                          5
                                        Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 6 of 27




                                   1   and cannot be determined by Mr. Tompkins’ “test.” Id. Cisco further objects to Mr. Tompkins’

                                   2   factual summation of the parties’ relationship as prejudicial and not properly subject to expert

                                   3   testimony. Id. at 4-5. Finjan responds that “Dr. Tompkins uses his specialized experience and

                                   4   expertise in corporate governance to derive his opinions about the conduct Finjan reasonably

                                   5   expected from Cisco’s Board observer” and “arrives at his opinions through consideration of the

                                   6   parties’ relationship and history[.]” Tompkins Opp’n at 3-4.

                                   7          Because the role of the board observer is defined by the contract Finjan and Cisco entered

                                   8   into (see ECF 422-6 § 2.7), the Court finds that Dr. Tompkins’ testimony regarding Finjan’s

                                   9   “expectations” regarding the board observer – even if proper – is irrelevant and will not assist the

                                  10   jury. Moreover, Dr. Tompkins’ “good faith test” appears to be an attempt to insert a legal concept

                                  11   (i.e., good faith) into a relationship governed by contract law – which is improper and not within the

                                  12   purview of a corporate governance expert. Accordingly, the Court GRANTS Cisco’s motion to
Northern District of California
 United States District Court




                                  13   exclude Dr. Tompkins’ testimony as to Finjan’s expectations of the board observer and his “good

                                  14   faith test.” Dr. Tompkins may, however, testify generally as to the role of a board observer and how

                                  15   that role differs from that of a board member or director (e.g., a board observer’s responsibilities are

                                  16   governed by a contract) as long as his testimony can be tied back to the disclosures in his report.

                                  17                3. Dr. Valerdi
                                  18          Pursuant to Federal Rules of Evidence 403, 702, and Daubert, Cisco moves to exclude the

                                  19   testimony of Finjan’s cost expert Dr. Ricardo Valerdi. Finjan tasked Dr. Valerdi with determining

                                  20   “the cost of developing the following Accused Products: Advanced Malware Protection (AMP),

                                  21   AMP for Endpoint, Outbreak Filters, Talos Security Intelligence (Talos), and ThreatGrid.” Valerdi

                                  22   Report at 1, ECF 426-6. For his analysis, he used the allegedly infringing code – identified by

                                  23   Finjan’s technical experts – to estimate “what it would cost Cisco to develop these products from

                                  24   scratch, assuming it was able to do so without the benefit of Finjan’s Patents-in-Suit.” Id. Dr.

                                  25   Valerdi estimates that it would have cost Cisco over $1 billion to develop the same software that

                                  26   Finjan accuses of infringement. Id. at 30. In turn, Finjan’s damages expert, Dr. Layne-Farrar adopts

                                  27   Dr. Valerdi’s figures as one of her five damages methodologies. See ECF 426-5 ¶¶ 362-365.

                                  28          Cisco does not challenge Dr. Valerdi’s qualifications or his use of SEER-SEM software in
                                                                                          6
                                        Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 7 of 27




                                   1   calculating the cost of developing Cisco’s software. See generally, Cisco’s Motion to Exclude the

                                   2   Testimony of Finjan’s Expert Dr. Ricardo Valerdi (“Valerdi Motion”), ECF 426 (redacted version

                                   3   available at ECF 427). Instead, Cisco argues that Dr. Valerdi’s cost estimate is irrelevant because

                                   4   it provides no evidence as to the costs of writing new software that would result in a non-infringing

                                   5   alternative. Id. at 1. Finjan responds that because Finjan’s technical experts determined that there

                                   6   is “no commercially acceptable alternatives on the market,” Dr. Valerdi “estimated the costs Cisco

                                   7   would have incurred based on the functionalities required for a system to meet Cisco’s needs that

                                   8   were directly tied to the patented technology.” Finjan’s Opposition to Cisco’s Motion to Exclude

                                   9   Dr. Ricardo Valerdi (“Valerdi Opp’n”) at 2-3, ECF 459-6 (redacted version available at ECF 461).

                                  10   According to Finjan, Dr. Valerdi “calculated the cost to develop the accused products from scratch

                                  11   based on the lines of infringing source code, which also serves as a proxy for building a comparable

                                  12   non-infringing system.” Valerdi Opp’n at 4.
Northern District of California
 United States District Court




                                  13          “Reliance upon estimated cost savings from use of the infringing product is a well settled

                                  14   method of determining a reasonable royalty.” Hanson v. Alpine Valley Ski Area, Inc., 718 F.2d

                                  15   1075, 1080-81 (Fed. Cir. 1983). Under this method, “[a] price for a hypothetical license may

                                  16   appropriately be based on consideration of the ‘costs and availability of non-infringing alternatives’

                                  17   and the potential infringer’s ‘cost savings.’” Prism Techs. LLC v. Sprint Spectrum L.P., 849 F.3d

                                  18   1360, 1376 (Fed. Cir. 2017) (affirming damages award that was based, in part, on the costs saved

                                  19   by renting an infringing backhaul structure versus building a non-infringing backhaul structure)

                                  20   (citation omitted). This “cost savings” method in determining a reasonable royalty compares the

                                  21   difference in cost “between what the defendant did that was infringing with a non-infringing

                                  22   alternative that the defendant could have done.” Acceleration Bay LLC v. Activision Blizzard Inc.,

                                  23   No. 1:16-CV-00453-RGA, 2020 WL 474650, at *2 (D. Del. Jan. 29, 2020). With that in mind, it is

                                  24   clear that Finjan’s cost estimate does not fit the “cost savings” methodology established by the

                                  25   Federal Circuit. Finjan’s approach (i.e., using the cost estimate of building the infringing system

                                  26   from scratch as “a proxy for building a comparable non- infringing system”) is admittedly a novel

                                  27   one. See Valerdi Opp’n at 2; Transcript of the Hearing (“Hr’g Tr.”) at 25:1-3, ECF 506.

                                  28          Two other courts have considered and rejected this methodology. In Acceleration Bay, the
                                                                                         7
                                        Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 8 of 27




                                   1   plaintiff presented an expert damages opinion that relied on “cost savings” opinions by Dr. Valerdi.

                                   2   Acceleration Bay LLC v. Activision Blizzard Inc., No. 1:16-CV-00453-RGA, 2019 WL 4194060, at

                                   3   *3 (D. Del. Sept. 4, 2019). There, as here, Dr. Valerdi “base[d] his estimate of the cost on the

                                   4   number of lines of code in the current [accused products]” and “adopt[ed] the position that [a non-

                                   5   infringing] network does not exist.” Id. at *3-4. Judge Andrews excluded Dr. Valerdi’s opinion

                                   6   and explained:

                                   7                    Dr. Valerdi provides no justification as to why developing an
                                                        alternative network would, in theory, cost exactly the same amount as
                                   8                    developing the existing network. Of course, he cannot justify this
                                                        conclusion because he has no basis in fact for concluding that an
                                   9                    alternative network might exist at all. Indeed, there is no basis in fact
                                                        to conclude that creation of the infringing network saved Defendant
                                  10                    any money over a theoretical alternative.
                                  11   Id. at *4. Accordingly, Judge Andrews found Dr. Valerdi’s opinion was “not an acceptable basis

                                  12   for determining an amount of costs saved by using the accused infringing technology.” Id. When
Northern District of California
 United States District Court




                                  13   plaintiff moved for reconsideration, Judge Andrews further explained that “the cost of writing new

                                  14   software is irrelevant when there is no evidence that the cost of writing new software could result

                                  15   in a non-infringing alternative.” Acceleration Bay, 2020 WL 474650, at *2.

                                  16           Similarly, in Finjan, Inc. v. ESET, LLC, Dr. Valerdi offered an opinion “employing a

                                  17   computer model to ascertain the cost he estimates that [defendant] incurred to develop and maintain

                                  18   the accused software incorporated into the accused products.” No. 17-CV-183-CAB-BGS, 2019

                                  19   WL 5212394, at *3-4 (S.D. Cal. Oct. 16, 2019). Judge Bencivengo excluded Dr. Valerdi’s opinion

                                  20   because Dr. Valerdi’s model “estimate[d] the cost of developing the existing [infringing] software,

                                  21   not alternative non-infringing software” and therefore “has no relevance to a cost savings analysis.”

                                  22   Id. at *3.

                                  23           The Court finds these opinions well-reasoned and similarly concludes that Dr. Valerdi’s cost

                                  24   analysis is based not on creating a non-infringing alternative system, but on recreating the accused

                                  25   system. Because the Federal Circuit’s “cost savings” method is based on comparing the difference

                                  26   in cost between the infringing product and a non-infringing alternative, the Court sees no relevance

                                  27   in Dr. Valerdi’s estimated actual cost of developing Cisco’s allegedly infringing system.

                                  28   Accordingly, Dr. Valerdi’s opinion is of little probative value and would unfairly prejudice Cisco
                                                                                           8
                                        Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 9 of 27




                                   1   because the over $ 1 billion estimate “cannot help but skew the damages horizon for the jury[.]”

                                   2   Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292, 1320 (Fed. Cir. 2011); see also Fed. R. Evid.

                                   3   403.

                                   4           In conclusion, the Court GRANTS Cisco’s motion to exclude the testimony of Finjan’s cost

                                   5   expert Dr. Ricardo Valerdi.

                                   6                 4. Dr. Layne-Farrar
                                   7           Dr. Layne-Farrar, Finjan’s damages expert, presents five different damages methodologies

                                   8   – all of which Cisco moves to exclude. See Cisco’s Motion to Exclude the Testimony of Finjan’s

                                   9   Dr. Layne-Farrar (“Layne-Farrar Motion”), ECF 428-3 (redacted version available at ECF 479).

                                  10   First, Cisco points to “an overarching problem with all five methods” based on Dr. Layne-Farrar’s

                                  11   presentation of damages figures that are not discounted to reflect the time value of money. Id. at 1-

                                  12   2. Cisco then moves to exclude methods 1, 2, 4, and 5 based on “specific methodological failings[.]”
Northern District of California
 United States District Court




                                  13   Id. at 3-9.

                                  14                  a. Time Value of Money Discount
                                  15           There is no dispute that all of Finjan’s patent license agreements are for upfront, lump sum

                                  16   royalty payments for Finjan’s portfolio of patents. See Layne-Farrar Report ¶ 282, ECF 428-5. Dr.

                                  17   Layne-Farrar explains:

                                  18                  [B]ecause of the upfront nature of the payment, lump sum royalties
                                                      typically entail a discount reflecting the time value of money. That is,
                                  19                  receiving a dollar today is worth more than receiving a dollar
                                                      tomorrow, so the licensor generally offers the licensee a time value of
                                  20                  money discount for upfront payments.
                                  21   Layne-Farrar Report ¶ 274. According to Dr. Layne-Farrar, “Finjan began its license negotiations

                                  22   with an 8%-16% royalty rate, to which discounts were applied for the time value of money and the

                                  23   benefits of other provisions ….” Layne-Farrar Report ¶ 282. Dr. Layne-Farrar also acknowledges

                                  24   that both Cisco and Finjan “prefer[] lump sum payments rather than running royalties in a patent

                                  25   license as it gives it certainty about payment.” Layne-Farrar Report ¶ 283.

                                  26           Dr. Layne-Farrar opines, however, that “[g]iven the nature of the relationship between Finjan

                                  27   and Cisco, [she does] not believe a discount would apply in this matter.” Layne-Farrar Report ¶

                                  28   274. Accordingly, for each of her damages methodologies, Dr. Layne-Farrar presents two damages
                                                                                         9
                                       Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 10 of 27




                                   1   figures: one figure discounted for time value of money and another without that discount – the latter

                                   2   being the one she opines is accurate. Id. Dr. Layne-Farrar’s justification for her opinion (i.e., that

                                   3   the time value of money discount does not apply to Finjan and Cisco’s hypothetical negotiation) is

                                   4   that “Cisco and Finjan … would have increased the royalty rate, given Cisco’s intentional decision

                                   5   to acquire infringing technologies after being both an investor in Finjan and an observer on Finjan’s

                                   6   Board of Directors.” Id. ¶ 284. Cisco seeks to exclude Dr. Layne-Farrar’s undiscounted figures

                                   7   because her justifications boil down to “a thinly-veiled argument that Cisco is a willful infringer and

                                   8   therefore should be penalized.” Layne-Farrar Motion at 2.

                                   9          Finjan responds that the relationship between the parties is one of the Georgia-Pacific

                                  10   Factors and was properly considered by Dr. Layne-Farrar. Finjan’s Opposition to Cisco’s Motion

                                  11   to Exclude Dr. Layne-Farrar (“Layne-Farrar Opp’n”) at 1-2, ECF 459-4 (redacted version available

                                  12   at ECF 460). According to Finjan, at the time of hypothetical negotiations, “Cisco was executing
Northern District of California
 United States District Court




                                  13   on its business mandate to acquire security products by spending over $2.7 billion to acquire the

                                  14   infringing products.” Layne-Farrar Opp’n at 2 (citing Layne-Farrar Report ¶¶ 322, 91-109, ECF

                                  15   459-16). “Having poured billions of dollars into acquiring the infringing technologies,” Finjan

                                  16   argues, “Cisco had to be licensed, and was willing to pay a premium.” Layne-Farrar Opp’n at 2

                                  17   (citing Layne-Farrar Report ¶ 322). Cisco replies that while the nature of the relationship between

                                  18   the parties heading into the hypothetical negotiation is a fair consideration, “that factor cannot be

                                  19   used as subterfuge to improperly present an argument of willfulness and allege that Cisco knowingly

                                  20   “needed a license to lawfully execute on its acquisitions.” Cisco’s Reply Brief in Support of Its

                                  21   Motion to Exclude the Testimony of Finjan’s Dr. Layne-Farrar (“Layne-Farrar Reply”) at 1, ECF

                                  22   467-4 (redacted version available at ECF 469).

                                  23          The Court agrees with Cisco that Dr. Layne-Farrar’s justifications for not applying the time

                                  24   value of money discount is based solely on the assumption that Cisco willfully infringed Finjan’s

                                  25   patents. Dr. Layne-Farrar acknowledges that time value of money discount is intrinsic in the concept

                                  26   of a lump sum payment and one that Finjan generally applies to its license agreements. See Layne-

                                  27   Farrar Report ¶¶ 274, 282. She further acknowledges that Cisco and Finjan would have preferred a

                                  28   lump sum royalty payment. Id. ¶ 283. But she provides no basis for nixing the discount other than
                                                                                         10
                                       Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 11 of 27




                                   1   the overall relationship between the parties. And she has

                                   2                                                                                          . Although

                                   3   considerations of the relationship between the parties are properly accounted for in the damages

                                   4   analysis, Dr. Layne-Farrar’s reliance on Cisco’s “intentional decision to acquire infringing

                                   5   technologies” is misplaced because that opinion goes to proof of willful infringement, not the

                                   6   measure of damages to be decided by the jury. Finjan cites to Dr. Layne-Farrar’s deposition

                                   7   testimony and argues that “Finjan does not offer ‘time value of money’ discounts[.]” Layne-Farrar

                                   8   Opp’n at 2 (citing ECF 459-18 at 56:8-57:11; 59:14-60:8). But the Court is not persuaded by that

                                   9   testimony because it directly contradicts Dr. Layne-Farrar’s report. See Layne-Farrar Report ¶ 282

                                  10   (“Finjan began its license negotiations with an 8%-16% royalty rate, to which discounts were

                                  11   applied for the time value of money and the benefits of other provisions

                                  12                                                                                                   .”)
Northern District of California
 United States District Court




                                  13   (emphasis added). Having offered no other foundation for this opinion, the Court agrees with Cisco

                                  14   that Dr. Layne-Farrar’s exclusion of the standard time value of money discount is tantamount to a

                                  15   double-dip for willfulness enhanced damages. Finjan will have its chance to obtain treble damages

                                  16   if it proves willfulness. But that is a task left to the Court, not the jury.

                                  17           In conclusion, the Court finds that Dr. Layne-Farrar’s opinion lacks proper foundation for

                                  18   concluding that time value of money discount would not have been applied to Cisco and Finjan’s

                                  19   hypothetical negotiations. Thus, the Court GRANTS Cisco’s motion to exclude Dr. Layne-Farrar’s

                                  20   damages figures that do not apply the time value of money discount.

                                  21                     b. Royalty Rates
                                  22           In a separate method, Dr. Layne-Farrar applies a royalty rate to a royalty base apportioned

                                  23   for the accused products to calculate Finjan’s damages. See Layne-Farrar Report ¶ 346, ECF 459-

                                  24   16. Cisco seeks to exclude all damages calculations based on this method, challenging the royalty

                                  25   rate adopted by Dr. Layne-Farrar and her royalty base (including apportionment methods). See

                                  26   Layne-Farrar Motion at 3-8.

                                  27                        i.   Dr. Layne-Farrar’s Use of 8% and 16% Royalty Rate
                                  28           There is no dispute that when licensing its patents, Finjan’s practice is to begin its
                                                                                           11
                                       Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 12 of 27




                                   1   negotiations with an 8% (for hardware) and 16% (for software) royalty rate, to which it then applies

                                   2   various discounts. Layne-Farrar Report ¶¶ 282-83, ECF 428-5. In case of hypothetical negotiations

                                   3   between Finjan and Cisco, however, Dr. Layne-Farrar opines that the parties would have agreed to

                                   4   the 8% and 16% royalty rate without applying any discounts. Layne-Farrar Report ¶ 320, ECF 459-

                                   5   16. Cisco argues that Dr. Layne-Farrar’s royalty rate should be excluded because she “starts and

                                   6   ends [her analysis] at the 8% and 16% rates” (i.e., the opening offers) and “identifies no evidence

                                   7   that any of Finjan’s nearly two dozen licensees actually agreed to these opening offers.” Layne-

                                   8   Farrar Motion at 3, 4.     Finjan responds that the discounts applied in Finjan’s other license

                                   9   agreements were “based on facts not present here.” Layne-Farrar Opp’n at 3 (citing Layne-Farrar

                                  10   Report ¶¶ 320-332; 189-266, ECF 459-16).

                                  11          First, Cisco argues that that “the Federal Circuit has rejected the use of 8 and 16% rates.”

                                  12   Layne-Farrar Motion at 4 (citing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1312 (Fed. Cir.
Northern District of California
 United States District Court




                                  13   2018)). The Court agrees with Cisco that, as a general concept, starting and ending the damages

                                  14   analysis with never-accepted opening offers is improper. See Blue Coat Sys., 879 F.3d at 1312 (Fed.

                                  15   Cir. 2018) (“[Expert’s] testimony that an 8–16% royalty rate would be the current starting point in

                                  16   licensing negotiations says little about what the parties would have proposed or agreed to in a

                                  17   hypothetical arm’s length negotiation[.]”). In her analysis, however, Dr. Layne-Farrar does more.

                                  18   She analyzes the particular circumstance surrounding Finjan’s license agreements with third parties

                                  19   as well as the relationship between the parties and other relevant factors (e.g., third-party valuations

                                  20   of the patents) – and then opines that none of the discounts would apply to Cisco. See Layne-Farrar

                                  21   Report, 320-332; 189-266, ECF 459-16. Cisco may disagree with Dr. Layne-Farrar’s analysis, but

                                  22   because she does not “start and end” her analysis with the opening offers, the Court is not persuaded

                                  23   that her opinion should be rejected under the Federal Circuit’s Blue Coat opinion. “What discount

                                  24   rate is appropriate under the specific circumstances of a case is a factual question for the jury.”

                                  25   Finjan Inc., v. Blue Coat Sys., Inc., No. 15-cv-03295-BLF, ECF 381 at 3 (N.D. Cal. Oct. 27, 2017).

                                  26   At trial, Cisco can cross examine Dr. Layne-Farrar on her choice of applying no discounts or offer

                                  27   rebuttal testimony on why discounts should have applied – with the exception of the time value of

                                  28   money discount addressed above.
                                                                                         12
                                       Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 13 of 27




                                   1              Second, Cisco challenges Dr. Layne-Farrar’s reliance on “economic factors” to support her

                                   2   8% and 16% rates. Layne-Farrar Motion at 4-5. Cisco argues that Dr. Layne-Farrar may not support

                                   3   an “upward influence” on royalty rates on the basis that “patents have survived validity challenges,

                                   4   and at times Finjan is required to take alleged infringers to court.” Id. at 4 (citing Layne-Farrar

                                   5   Report ¶ 321). According to Cisco, using this factor is “qualitative double counting” of validity,

                                   6   because validity and infringement are presumed during hypothetical negotiations. While Cisco is

                                   7   correct that when considering the hypothetical negotiations, it is assumed that “the asserted patent

                                   8   claims are valid and infringed,” (Lucent Techns., Inc. v. Gateway, Inc., 580 F.3d 1301, 1325 (Fed.

                                   9   Cir. 2009)), Cisco provides no authority, and the Court is not aware of any, to support the notion

                                  10   that the parties to a hypothetical negotiation would not have considered the strength of the patents-

                                  11   in-suit.

                                  12              Finally, Cisco argues that “certain of [Dr. Layne-Farrar’s] economic factors are … nothing
Northern District of California
 United States District Court




                                  13   more than ‘willfulness’ opinions.” Layne-Farrar Mot. at 5. The Court agrees. For example, Dr.

                                  14   Layne-Farrar opines that “Cisco ignored internal warnings that its acquisitions could run afoul of

                                  15   Finjan’s patents” and thus “Finjan would not have agreed to accept a lower rate.” Layne-Farrar

                                  16   Report ¶ 327. Dr. Layne-Farrar may not rely on allegations that Cisco willfully infringed Finjan’s

                                  17   patents to justify higher royalty rates because the entitlement to enhanced damages will be

                                  18   determined by the Court. That said, the Court finds nothing improper in Dr. Layne-Farrar’s opinions

                                  19   noting the importance of the accused technology to Cisco’s business at the time of hypothetical

                                  20   negotiations (See e.g., Layne-Farrar Report ¶ 322) – as long as she does not rely on any speculative

                                  21   allegations that Cisco knowingly purchased infringing products or otherwise willfully infringed

                                  22   Finjan’s patents.

                                  23              In conclusion, the Court DENIES Cisco’s motion to exclude Dr. Layne-Farrar’s royalty rate

                                  24   of 8% and 16% when offered in conjunction with her analysis as to factors mitigating against

                                  25   discounts allowed during the hypothetical negotiation. Dr. Layne-Farrar may not, however, testify

                                  26   about Cisco’s alleged conduct related to the issue of willful infringement. This ruling is separate

                                  27   from the time value of money discount ruling above.

                                  28
                                                                                          13
                                       Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 14 of 27



                                                           ii.    Dr. Layne-Farrar’s Royalty Base
                                   1
                                               Next, Cisco seeks to exclude Dr. Layne-Farrar’s royalty base as to the accused products (1)
                                   2
                                       ThreatGrid and Outbreak Filters and (2) Advanced Malware Protection (“AMP”).
                                   3
                                               ThreatGrid and Outbreak Filters. Cisco argues that Dr. Layne-Farrar undertakes no
                                   4
                                       apportionment as to ThreatGrid and Outbreak Filters (both multi-component products) and that her
                                   5
                                       “failure to apportion is a quintessential methodological flaw.” Layne-Farrar Motion at 5. Cisco
                                   6
                                       points to deposition transcripts of Dr. Layne-Farrar and Finjan’s technical experts to argue that some
                                   7
                                       of the functionalities in Cisco’s products are not accused of infringement and thus should not be
                                   8
                                       included in damages calculations. Id. Finjan responds that Dr. Layne-Farrar (1) apportions the sales
                                   9
                                       of Outbreak Filter subscriptions when they are sold in a bundle that includes non-accused software
                                  10
                                       and (2) properly relies on the conclusions of Finjan’s technical experts that ThreatGrid and Outbreak
                                  11
                                       Filters infringe in their entirety.
                                  12
Northern District of California




                                               It is well understood that “to be admissible, all expert damages opinions must separate the
 United States District Court




                                  13
                                       value of the allegedly infringing features from the value of all other features.” Commonwealth Sci.
                                  14
                                       & Indus. Research Organisation v. Cisco Sys., Inc., 809 F.3d 1295, 1301 (Fed. Cir. 2015). The
                                  15
                                       Court is satisfied that in this case, Dr. Layne-Farrar has apportioned the sale of ThreatGrid and
                                  16
                                       Outbreak Filters by properly relying on Finjan’s technical expert’s opinion that “the accused
                                  17
                                       functionality comprises the entirety of those products.” Layne-Farrar Report ¶ 342, ECF 459-16.
                                  18
                                       Cisco’s challenges appear to be directed at Finjan’s technical experts’ opinion that ThreatGrid and
                                  19
                                       Outbreak Filters infringe in their entirety – not to Dr. Layne-Farrar’s apportionment methodology.
                                  20
                                       The parties’ technical experts are free to battle the scope of infringement at trial, but that dispute is
                                  21
                                       not a basis for excluding the damages expert’s opinion for lack of apportionment.
                                  22
                                               Accordingly, the Court DENIES Cisco’s motion to exclude Dr. Layne-Farrar’s royalty base
                                  23
                                       as to ThreatGrid and Outbreak Filters.
                                  24
                                               AMP. Cisco challenges two alternative apportionment methods Dr. Layne-Farrar adopts for
                                  25
                                       AMP: (1) the eight-feature apportionment method and (2) infringing code apportionment method.
                                  26
                                       Layne-Farrar Motion at 6-8.
                                  27
                                               In the “eight-feature apportionment” method, Dr. Layne-Farrar relies on Finjan’s technical
                                  28
                                                                                          14
                                       Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 15 of 27




                                   1   experts who identify eight features in the AMP and assign each feature equal weight. Layne-Farrar

                                   2   Report ¶ 340. First, Cisco argues that Finjan’s technical experts “cherry picked an internal draft

                                   3   document” that identifies “eight features of AMP at a high level” instead of “other documents and

                                   4   testimony” that purportedly “contradict the ipse dixit conclusion that AMP has only eight features

                                   5   and that these features are equally valuable.” Layne-Farrar Motion at 6. Second, Cisco argues that

                                   6   even if AMP had only eight features of equal value, Dr. Layne-Farrar’s opinions should be excluded

                                   7   because “she assumes, without any support, that if a patent relates to a feature, Finjan is entitled to

                                   8   100% of the value of that feature.”        Id. at 7.    In other words, Cisco believes that further

                                   9   apportionment of the features are required.

                                  10          First, Dr. Layne-Farrar properly relied on Finjan’s technical experts’ opinion that AMP has

                                  11   eight features of equal value. Disputes on the factual underpinnings of an expert’s analysis go to its

                                  12   weight, not admissibility. See Apple Inc. v. Motorola, Inc., 757 F.3d 1286, 1319 (Fed. Cir. 2014),
Northern District of California
 United States District Court




                                  13   overruled on other grounds by Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015)

                                  14   (citing Smith v. Ford Motor Co., 215 F.3d 713, 718 (7th Cir. 2000)). Any dispute as to the factual

                                  15   support may properly be addressed during cross-examination. Second, the Court is satisfied that

                                  16   Dr. Layne-Farrar properly apportioned the accused product to the infringing features. It is true that

                                  17   “a patentee’s obligation to apportion damages only to the patented features does not end with the

                                  18   identification of the smallest salable unit if that unit still contains significant unpatented features.”

                                  19   Virnetx, Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1329 (Fed. Cir. 2014). Here, however, Dr. Layne-

                                  20   Farrar properly relied on Finjan’s technical experts who opined that “[s]ince these features

                                  21   correspond to security offerings that are part of a multi-layered, holistic approach to cybersecurity

                                  22   these features are interrelated and often mutually dependent.” Layne-Farrar Report ¶ 340. While

                                  23   Cisco argues that one of eight features (file analysis) “preexisted Finjan’s patents” and therefore

                                  24   could not have been infringing, such factual disputes can properly be addressed at trial. See Layne-

                                  25   Farrar Reply at 4. In sum, the Court DENIES Cisco’s motion to exclude Dr. Layne-Farrar’s “eight-

                                  26   feature apportionment method” for AMP.

                                  27          In the alternative “infringing code apportionment” method, Dr. Layne-Farrar relies on the

                                  28   opinion of Finjan’s source code expert, Dr. Goodrich, who calculated the percentage of infringing
                                                                                          15
                                       Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 16 of 27




                                   1   source code versus non-infringing source code found in the accused products. Layne-Farrar Report

                                   2   ¶¶ 344-345. Dr. Layne-Farrar uses Dr. Goodrich’s “percentages of infringing code” directly as an

                                   3   apportionment method.

                                   4          The Court is not persuaded that source code line counting, on its own, is an economically

                                   5   sound approach to apportion a revenue base.           Dr. Layne-Farrar relies on Dr. Goodrich’s

                                   6   “apportionment percentages,” in which he simply compares the number of allegedly infringing lines

                                   7   of code to the total lines of code. See Layne-Farrar ¶ 345. The quantity of lines of source code

                                   8   attributed to an infringing feature – as large as that might be – does not necessarily portray the

                                   9   accused feature’s value contribution to the end product. While the Federal Circuit has allowed

                                  10   consideration of percentage of source code attributable to each accused feature in the apportionment

                                  11   analysis, it has noted that the method “cannot be reduced to a mere counting of lines of code[.]”

                                  12   Lucent Techs., 580 F.3d at 1332–33. In other words, Dr. Layne-Farrar cannot apportion the amount
Northern District of California
 United States District Court




                                  13   of damages based solely on the number of lines of infringing code, unless she provides an economic

                                  14   analysis that demonstrates the value of the infringing feature in the overall product – and she has

                                  15   not done so here. See Layne-Farrar Report ¶ 345 (“I use the percentages of infringing code

                                  16   calculated by Dr. Goodrich as another method to apportion the revenues of the infringing products

                                  17   in my damages calculations.”). In addition, this line-counting apportionment method is incapable

                                  18   of taking into account the life of the patents-in-suit that expire (or have expired) years apart.

                                  19   Accordingly, the Court GRANTS Cisco’s motion to exclude Dr. Layne-Farrar’s “infringing code

                                  20   apportionment method” for AMP.

                                  21                    c. Price per Scan
                                  22          Cisco seeks to exclude Dr. Layne-Farrar’s “price per scan” method on the ground that she

                                  23   “cites no evidence that Finjan was utilizing such a construct at the time of the hypothetical

                                  24   negotiation, that Cisco ever entered into a patent license on this basis, or that Cisco would have

                                  25   contemplated this alternative means of valuing the patents’ contribution to ThreatGrid.” Layne-

                                  26   Farrar Motion at 9. Finjan responds that Dr. Layne-Farrar’s opinion is not “evidence-free” because

                                  27   she “estimated the reasonable royalty for ThreatGrid based on information that Cisco used to

                                  28   determine the extent of use of the patented technology at the time that Cisco acquired the technology
                                                                                        16
                                       Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 17 of 27




                                   1   from a third-party and the value that Cisco placed on acquiring such technology.” Layne-Farrar

                                   2   Opp’n at 7-8 (citing Layne-Farrar Report ¶¶ 354-59). Dr. Layne-Farrar opines that “Cisco prices

                                   3   its Threat Grid products in terms of the number of submissions and accounts for submission limits

                                   4   in its product offerings.” Layne-Farrar Report ¶ 354; see also id. ¶ 355 (citing documents produced

                                   5   in this case as evidence of the price and cost per security scan).

                                   6          Cisco has not cited to any authority, and the Court is not aware of any, that a “price per scan”

                                   7   methodology is unsound because a patentee has not executed an agreement on that basis. The Court

                                   8   fails to see an inherent flaw in a method that takes into account how an accused infringer prices its

                                   9   products. Accordingly, Cisco’s motion to exclude Dr. Layne-Farrar’s “price per scan” method is

                                  10   DENIED.

                                  11                    d. Dr. Valerdi’s Cost Estimates
                                  12          Cisco seeks to exclude Dr. Layne-Farrar’s reliance on Dr. Valerdi’s cost estimates. Layne-
Northern District of California
 United States District Court




                                  13   Farrar Motion at 9. Because the Court has granted Cisco’s motion to exclude Dr. Valerdi’s cost

                                  14   estimate opinion, Cisco’s motion to exclude Dr. Layne-Farrar’s damages opinion based on Dr.

                                  15   Valerdi’s cost estimates is GRANTED.

                                  16                5. Dr. Goodrich
                                  17          Cisco moves to (1) exclude the opinions of Finjan’s source code expert, Dr. Goodrich and

                                  18   (2) strike those portions of the reports of Drs. Eric Cole, Michael Mitzenmacher, and Nenad

                                  19   Medvidovic tied to Dr. Goodrich’s opinions. Cisco’s Motion to Exclude the Testimony of Finjan’s

                                  20   Expert, Dr. Goodrich (“Goodrich Motion”) at 1, ECF 430-4 (redacted version available at ECF 431).

                                  21          Finjan’s technical experts on infringement, Drs. Mitzenmacher, Cole, and Medvidovic—

                                  22   each opining on different patents and different accused features— identified a set of identical source

                                  23   code file folders as allegedly containing infringing source code. See Mitzenmacher Report ¶ 816,

                                  24   ECF 430-6; Cole Report ¶¶ 35, 36, ECF 430-7; Medvidovic Report ¶¶ 806, 807, ECF 430-8. Cisco

                                  25   argues that “this list of file folders is not accompanied by any opinions as to how or why the files in

                                  26   these directories infringe” and “there is no distinguishing of which directories relate to which

                                  27   patents.” Goodrich Motion at 1-2. According to Cisco, “[e]ach of Finjan’s infringement reports

                                  28   specifically cite to a tiny percentage of the accused products’ source code in their limitation-by-
                                                                                         17
                                       Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 18 of 27




                                   1   limitation analysis.” Id. at 4. Cisco seeks to exclude Dr. Goodrich’s opinions because “they are not

                                   2   based on sufficient facts or data, and they are not the product of reliable principles and methods.”

                                   3   Id. Finjan responds that “[e]ach of the experts reviewed Cisco’s source code on numerous

                                   4   occasions, both separately and together with Dr. Goodrich” and “identified which specific source

                                   5   code directories for each product contained infringing code, and communicated that to Dr.

                                   6   Goodrich.” Finjan’s Opposition to Cisco’s Motion to Exclude Dr. Michael Goodrich (“Goodrich

                                   7   Opp’n”) at 2, ECF 456.

                                   8          In the Court’s view, the dispute presented in this motion is not about the method Dr.

                                   9   Goodrich used to count the lines of infringing code, but instead, Cisco is challenging Finjan’s

                                  10   technical experts’ identification of the allegedly infringing code. While the Court acknowledges

                                  11   that the identification of an identical set of source code folders as infringing code for different

                                  12   patents and different accused features is a curious issue Finjan’s experts might have to explain at
Northern District of California
 United States District Court




                                  13   trial, evaluating the weight of those experts’ opinions is up to the fact finder. Based on the current

                                  14   record, Finjan’s technical experts reviewed Cisco’s source code and identified certain source code

                                  15   folders as infringing. Dr. Goodrich properly relied on those opinions and counted the lines of code.

                                  16   Accordingly, the Court DENIES Cisco’s motion to exclude Dr. Goodrich’s opinion and DENIES

                                  17   Cisco’s motion to strike those portions of the reports of Drs. Cole, Mitzenmacher, and Medvidovic

                                  18   tied to Dr. Goodrich’s opinions. If the jury finds infringement of only some of the asserted claims,

                                  19   Finjan will have to demonstrate that there was substantial evidence to support the verdict. But that

                                  20   is a problem for another day.

                                  21          B.    Finjan’s Motion to Exclude
                                  22                1. Mr. Overby
                                  23          Mr. Overby submitted a rebuttal report (to Dr. Goodrich’s) counting the number of lines of

                                  24   allegedly infringing source code.     Mr. Overby simply counted the number of lines of code

                                  25   specifically identified in Finjan’s technical experts’ infringement reports. See Finjan’s Motion to

                                  26   Exclude Opinions of Cisco’s Experts Mr. Overby and Dr. Becker (“Finjan Motion”) at 3, ECF 424-

                                  27   4 (redacted version available at ECF 425); Overby Report ¶ 23, ECF 424-6. Finjan argues that Mr.

                                  28   Overby’s opinion is unreliable on two grounds: (1) Mr. Overby relied on hearsay information from
                                                                                        18
                                       Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 19 of 27




                                   1   a Cisco employee (instead of technical experts) and (2) Mr. Overby used his “instincts” to treat one

                                   2   software language, Clojure, as another software language, Python. Id.

                                   3          As an initial matter, it appears that Mr. Overby employed the same method (or equation) Dr.

                                   4   Goodrich used (Lines of Infringing Code ÷ Total Lines of Code = % of Infringing Code) – the only

                                   5   difference being that to calculate the numerator (i.e., lines of infringing code), Dr. Goodrich counted

                                   6   all of the lines of code in the source code file directories identified by Finjan’s technical experts,

                                   7   while Mr. Overby only counted the lines of code specifically identified in Finjan’s technical experts’

                                   8   element-by-element infringement analysis. See Finjan Motion at 2, 5; see also Overby Report ¶ 23.

                                   9   Finjan argues that “Mr. Overby subjectively ignored millions of lines of code Finjan’s experts cited

                                  10   in their reports as infringing code without attempting to conduct or rely on any expert analysis of

                                  11   the code.” Finjan Motion at 5. Cisco responds that Mr. Overby “took a different approach” than

                                  12   Dr. Goodrich by only counting “the lines of code actually cited to and relied upon by Finjan’s experts
Northern District of California
 United States District Court




                                  13   in their element-by-element analysis.” Cisco’s Opposition to Finjan’s Daubert Motion (“Cisco

                                  14   Opp’n”) at 10-11, ECF 453-3 (redacted version available at ECF 454). The Court finds that the

                                  15   factual basis for the experts’ opinion (i.e., which lines of source code are infringing) is a matter for

                                  16   the jury and not a dispute about expert methodology.

                                  17          Similarly, the Court is not persuaded that Mr. Overby’s reliance on the information he

                                  18   received from Cisco’s employee (Mr. Buck) justifies exclusion of his opinions. In rebutting Dr.

                                  19   Goodrich’s opinion, Mr. Overby relied on statements from Mr. Buck—Cisco’s corporate

                                  20   representative on the AMP Cloud and AMP for Endpoints source code—to explain that Dr.

                                  21   Goodrich, in Mr. Overby’s opinion, was mistaken in calculating the total number of lines of code

                                  22   for each product (the denominator). After pointing out that “error”, however, Mr. Overby goes on

                                  23   to state that “in an effort to conduct an apples-to-apples comparison, for each product category I

                                  24   have assumed that Dr. Goodrich’s calculations regarding the sum of C-equivalent lines of code in

                                  25   each product category (as set forth in Goodrich Exhibit E) are correct.” Overby Report ¶ 22. Cisco

                                  26   argues that it will utilize Mr. Overby’s opinion regarding Dr. Goodrich’s “error” to cross-examine

                                  27   Dr. Goodrich but notes that Finjan’s arguments regarding Mr. Buck’s statements are a “red herring”

                                  28   because those statements did not impact Mr. Overby’s calculations.
                                                                                         19
                                       Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 20 of 27




                                   1          The Court finds that Mr. Overby’s reliance on Mr. Buck’s statements is not a proper basis

                                   2   for excluding Mr. Overby’s opinions for two reasons: (1) Mr. Overby properly relied on Mr. Buck’s

                                   3   statements because Mr. Buck was identified as a fact witness for Cisco—knowledgeable on AMP

                                   4   source code—and he provided Mr. Overby with factual information about the contents of the AMP

                                   5   source code directories at issue in this case and (2) Mr. Overby did not rely on Mr. Buck’s statements

                                   6   when he calculated the total number of lines per product. Moreover, experts are “permitted to rely

                                   7   on hearsay evidence in coming to their conclusions, so long as an expert in the field would

                                   8   reasonably rely on that information.” Interwoven, Inc. v. Vertical Computer Sys., No. CV 10-04645

                                   9   RS, 2013 WL 3786633, at *7 (N.D. Cal. July 18, 2013). My. Overby’s reliance on Cisco’s corporate

                                  10   witness about the contents of the AMP source code directories was reasonable.

                                  11          Finally, Finjan’s concerns regarding Mr. Overby’s reliance on his “instincts” to treat one

                                  12   source code language (Clojure) as another language (Python) for purposes of converting it to C
Northern District of California
 United States District Court




                                  13   language can properly be addressed during cross examination. Cisco argues that Mr. Overby in fact

                                  14   was “relying on his decades-plus experience in the computer software arena, therefore opined that

                                  15   Clojure was akin to Python for purposes of converting to the C language, and explained why he

                                  16   came to that conclusion.” Cisco’s Opp’n at 15. While the Court recognizes that Mr. Overby’s

                                  17   choice of words in his deposition was unfortunate, Finjan will have the opportunity to cross-examine

                                  18   Mr. Overby to test the validity of his opinions. Accordingly, the Court DENIES Finjan’s Motion to

                                  19   exclude Mr. Overby’s opinions.

                                  20                2. Dr. Becker
                                  21          Dr. Becker’s expert report on damages was submitted as a rebuttal to Dr. Layne-Farrar’s

                                  22   report. Dr. Becker utilizes two methods to determine “effective royalty rate” based on (1) Finjan’s

                                  23   license agreements with its licensees and (2) add-on revenue provisions present in some of Finjan’s

                                  24   license agreements. See Becker Report ¶¶ 300-301, ECF 424-14. Dr. Becker then reduces the

                                  25   “baseline effective royalty rate” to determine a per-patent rate, by dividing the “baseline effective

                                  26   royalty rate” by the total number of patents that Finjan has asserted in other litigation. Becker Report

                                  27   ¶¶ 324-25.

                                  28
                                                                                         20
                                       Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 21 of 27



                                                      a. Effective Royalty Rate Based on Monetary Settlement Offers
                                   1
                                               Finjan moves to exclude Dr. Becker’s calculation of an “effective royalty rate” based on
                                   2
                                       monetary settlement offers made. Finjan Motion at 8-13. According to Finjan, “[r]ather than rely
                                   3
                                       on the fees and royalty provisions set forth in the actual license agreements, Dr. Becker plucked
                                   4
                                       numbers from settlement offers to potential Finjan’s licensees prior to the final executed agreement
                                   5
                                       between the parties.” Id. at 8. Dr. Becker’s opinions based on such offers, Finjan argues, are both
                                   6
                                       inadmissible and unreliable. Id.
                                   7
                                                           i.   Admissibility under Federal Rule of Evidence 408
                                   8
                                               First, Finjan argues that settlement offers and negotiations are inadmissible under Federal
                                   9
                                       Rule of Evidence 408. Finjan Motion at 9; see also LaserDynamics, Inc. v. Quanta Computer, Inc.,
                                  10
                                       694 F.3d 51, 77 (Fed. Cir. 2012) (“Federal Rule of Evidence 408 specifically prohibits the admission
                                  11
                                       of settlement offers and negotiations offered to prove the amount of damages owed on a claim”).
                                  12
Northern District of California




                                       This is because Dr. Becker relies on “settlement offers and discussions between Finjan and potential
 United States District Court




                                  13
                                       licensees in the context of settling a litigation or coming to an agreement for a license prior to the
                                  14
                                       filing of a lawsuit.” Finjan Motion at 9 (citing Becker Report ¶¶ 181-187, 202-216, 243, 270-288,
                                  15
                                       306).
                                  16
                                               Cisco responds that
                                  17
                                               , Dr. Becker “looks at the entirety of the negotiation process for the agreements that Finjan
                                  18
                                       has actually executed to ascertain the effective rates Finjan ultimately agreed to.” Cisco Opp’n at
                                  19
                                       2. The Court recognizes that due to the                   nature of Finjan’s license agreements, the
                                  20
                                       damages experts might be required to look to the negotiations in order to ascertain the royalty rate
                                  21
                                       the parties eventually finalized. That said, the unaccepted settlement offers and discussions between
                                  22
                                       Finjan and third-party licensees are irrelevant and inadmissible. Thus, Dr. Becker may use the
                                  23
                                       settlement discussions only to the extent that they assist the fact finder to understand the royalty rate
                                  24
                                       associated with the                       in the executed license agreements. To the extent that Dr.
                                  25
                                       Becker’s royalty rate opinions are based on presumed maximum or minimum rates only reflected in
                                  26
                                       the interim discussions, they are precluded.
                                  27
                                               Cisco further argues that because Finjan’s damages expert (Dr. Layne-Farrar) relies on
                                  28
                                                                                          21
                                       Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 22 of 27




                                   1   Finjan’s standard opening offer in licensing negotiations (8% and 16%), it is only fair that Cisco

                                   2   gets to present the “subsequent communications that led to the actual agreement.” Cisco Opp’n at

                                   3   3. There is no dispute that Finjan begins its license negotiations with an 8% and 16% royalty rate,

                                   4   to which various discounts are applied through negotiations. See Layne-Farrar Report ¶¶ 282-83,

                                   5   ECF 475-9. However, that practice is not limited to settlement discussions – but generally applies

                                   6   “across both arms’ length and litigation settlement agreements.” Layne-Farrar Report ¶ 282; see

                                   7   also Hr’g Tr. at 68:1-2. Finjan’s general practice of opening all licensing negotiations with 8% and

                                   8   16% royalty rate, irrespective of pending litigation, is not subject to Rule 408 prohibitions. In

                                   9   contrast, in some of his opinions, Dr. Becker recites the entire negotiation history between Finjan

                                  10   and its licensees, including many interim offers – which are inadmissible under Rule 408. See e.g.,

                                  11   Becker Report ¶ 187 (                                                ); see also Inline Connection

                                  12   Corp. v. AOL Time Warner Inc., 470 F. Supp. 2d 435, 445 (D. Del. 2007) (finding that the terms of
Northern District of California
 United States District Court




                                  13   prior settlement negotiations or proposals are not allowed under Rule 408). Thus, the Court is not

                                  14   persuaded that Dr. Layne-Farrar’s use of the 8% and 16% starting offers opens the door and makes

                                  15   the entire negotiation process fair game.

                                  16           Accordingly, the Court finds that Dr. Becker’s opinions relying on the settlement offers and

                                  17   negotiations are inadmissible, with the limited exception of when those discussions are required to

                                  18   ascertain the royalty rate finalized in the executed licenses.

                                  19                      ii.     Reliability
                                  20          Second, Finjan argues that Dr. Becker “cherry picked” offers from settlement negotiations

                                  21   and “did nothing to account for the economic and technological differences between those

                                  22   settlement licensing negotiations and what would occur in a hypothetical negotiation between Finjan

                                  23   and Cisco.” Id. at 9-10.

                                  24          The Court is persuaded that Dr. Becker has sufficiently accounted for the economic and

                                  25   technological differences between Finjan’s settlement licensing agreements with third parties and

                                  26   what would occur in a hypothetical negotiation between Finjan and Cisco. Dr. Becker relies on

                                  27   agreements in which Finjan licensed the patents-in-suit to companies in the cybersecurity industry,

                                  28   where many of these companies are direct competitors of Cisco or its products. See Becker Report
                                                                                         22
                                       Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 23 of 27




                                   1   ¶ 295, ECF 424-14. Further, Dr. Becker accounted for certain unique circumstances present in those

                                   2   agreements. See Becker Report ¶¶ 312, 424-14. Any dispute as to Dr. Becker’s determinations

                                   3   regarding specific license agreements (e.g., the                                  agreements) can be

                                   4   addressed through cross-examination at trial.

                                   5          Finjan also argues that Dr. Becker’s opinions are arbitrary because he “acknowledged that

                                   6   all of the offers he relied on were within two to six years after the hypothetical negotiation but

                                   7   claimed that those dates did not impact his opinion.” Finjan Motion at 12 (citing Becker Report ¶¶

                                   8   122, 296, 300-301; Becker Depo. Tr. at 176:22-177:4, ECF 424-22). Cisco responds that “[b]oth

                                   9   parties’ experts have looked to Finjan’s long history of license agreements and identified those

                                  10   agreements that each believes is most relevant for purposes of determining what the parties would

                                  11   have agreed to at the hypothetical negotiation.” Cisco Opp’n at 5-6 (citing Layne-Farrar Report ¶¶

                                  12   285-313, ECF 453-7 (discussing license agreements between 2012 and 2018)). The Court agrees
Northern District of California
 United States District Court




                                  13   with Cisco that both experts analyzed a number of Finjan’s license agreements over the years and

                                  14   opined as to their relevance to a hypothetical negotiations between Finjan and Cisco. Looking at

                                  15   Finjan’s licensing history to determine what the parties would have agreed to, on its own, does not

                                  16   make Dr. Becker’s method unreliable or arbitrary.

                                  17          In conclusion, the Court GRANTS Finjan’s motion to exclude Dr. Becker’s opinion

                                  18   regarding the effective royalty rate based on settlement offers and negotiations, except where the

                                  19   settlement discussions are required to ascertain the royalty rate finalized in the executed licenses.

                                  20                    b. Effective Royalty Rate and Add-On Revenue Provisions
                                  21          Several of Finjan’s agreements “

                                  22

                                  23                                  .” Becker Report ¶ 313, ECF 453-5. In Dr. Becker’s opinion,

                                  24

                                  25

                                  26               ” Id. In the               license agreement, for example,

                                  27

                                  28                                                                                                  Becker
                                                                                          23
                                       Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 24 of 27




                                   1   Report ¶ 317. Dr. Becker sees these provisions as a “

                                   2                                                                                                  .” Id.

                                   3   (emphasis in original). Accordingly, Dr. Becker opines that the “

                                   4

                                   5                                          .” Id. Dr. Becker then relies on a statement from “Finjan’s

                                   6   corporate representative on licensing” to assert that “

                                   7                                                     ” Id. ¶ 318. Accordingly, Dr. Becker divides the

                                   8   “add on” royalty rate            by 5, to arrive at an “effective” royalty rate             See id.

                                   9          Finjan argues that Dr. Becker’s methodology is “flawed” because “he did not explain why

                                  10   (1) dividing a royalty rate by number of years is an appropriate way to determine an effective royalty

                                  11   rate or (2) that five years is the appropriate denominator.” Finjan Motion at 14. While recognizing

                                  12   that “[w]hen negotiating the upfront payment for a license, Finjan looks at
Northern District of California
 United States District Court




                                  13                                  ” Finjan argues that “Dr. Becker does not explain why this practice

                                  14   applies to the acquisition royalty provision that requires additional royalties on top of the upfront

                                  15   payment.” Id. Cisco responds that dividing the royalty rate by five “represents a very conservative

                                  16   calculation” because the remaining life of the patents are generally longer than five years (in the

                                  17   case of the Trend Micro license, 12 years) making the “effective” royalty rate even lower. Cisco

                                  18   Opp’n at 8-9. Finjan replies that “there is no economic doctrine that suggests one can just divide a

                                  19   rate by years” or that Finjan or Cisco ever calculated a royalty rate by multiplying it by the number

                                  20   of years of life in a patent term. Finjan’s Reply Brief in Support of Motion to Exclude Opinions of

                                  21   Cisco’s Experts Mr. Overby and Dr. Becker (“Finjan Reply”) at 6, ECF 475-3 (redacted version

                                  22   available at ECF 476).

                                  23          The Court is persuaded that Dr. Becker has offered reasons for his analysis – and Finjan is

                                  24   free to challenge those reasons during cross examination. Dr. Becker opines that the “add on”

                                  25   provisions in Finjan’s agreements are a “

                                  26                                                                                 .” Becker Report ¶ 317.

                                  27   The Court sees no inherent flaw in this approach. Dr. Becker also explains what he characterizes as

                                  28   a “conservative” method in choosing to rely on the first five years of the license grant to make his
                                                                                         24
                                       Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 25 of 27




                                   1   calculations. Id. ¶ 318. Finjan’s challenge to the factual basis of Dr. Becker’s opinion may properly

                                   2   be addressed at trial. Accordingly, the Court DENIES Finjan’s motion to exclude Dr. Becker’s

                                   3   opinion regarding the effective royalty rate in the “add on” provisions.

                                   4                    c. Apportionment of Baseline Royalty Rate
                                   5          Dr. Becker further apportioned the “effective” royalty rate by dividing the rate by 23, the

                                   6   number of different patents Finjan has asserted against accused infringers in the cybersecurity space.

                                   7   Becker Report ¶¶ 455-56. Dr. Becker also, as a “highly conservative” alternative, divided the

                                   8   royalty rate by 5, the number of patents Finjan has asserted against Cisco. Becker Report ¶ 458.

                                   9   Finjan argues that this methodology is “arbitrary” because depending on whether Dr. Becker used

                                  10   23 patents or 5 patents, the resulting rates have a five-fold difference. Finjan Motion at 15.

                                  11   According to Finjan, it did not assert 23 patents in lawsuits against other companies in 2012-2013 –

                                  12   the date of the hypothetical negotiations between Finjan and Cisco. In addition, Finjan argues that
Northern District of California
 United States District Court




                                  13   Dr. Becker’s opinion lacks proper foundation that Finjan’s patents are equally valued because “his

                                  14   reliance on statements in an SEC filing or by company employees regarding how each of Finjan’s

                                  15   patents are core to Finjan’s business does not support division of a royalty rate by a number of

                                  16   patents.” Id.

                                  17          The Court is persuaded that Dr. Becker has established proper foundation for his opinion

                                  18   that Finjan treats the patents in its portfolio as having equal value. See Becker Report ¶ 437 & n.

                                  19   744 (citing testimony of Finjan’s witnesses and other documents); id. ¶ 454 (same); see also Finjan,

                                  20   Inc. v. Blue Coat Sys., Inc., 2015 WL 4272870, at *7 (“[Expert] could reasonably rely on the

                                  21   testimony of Plaintiff’s own witness that the patents Plaintiff has asserted in litigation are ‘core’ and

                                  22   thus equally valued[.]”). That said, the Court concludes that Dr. Becker has not laid proper

                                  23   foundation to establish that Finjan asserted 23 patents at the time of hypothetical negotiations. Dr.

                                  24   Becker notes that “[a]s of October 2013, Finjan’s portfolio consisted of 29 issued United States

                                  25   Patents.” Becker Report ¶ 452. Dr. Becker also states that “Finjan has asserted 23 different patents

                                  26   against accused infringers in the cybersecurity space.” Id. ¶ 440 & n. 747 (citing to numerous

                                  27   lawsuits from 2006 to 2018). But Dr. Becker provides no analysis as to why 23 patents (out of 28)

                                  28   would have been considered Finjan’s “entire portfolio” for the purposes of hypothetical negotiations
                                                                                          25
                                       Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 26 of 27




                                   1   with Cisco in the hypothetical negotiation timeframe.

                                   2          For his alternative method, however, Dr. Becker “assume[s] that the total portfolio of patents

                                   3   that Finjan would consider relevant to Cisco is 5 patents” based on the five patents Finjan has

                                   4   asserted against Cisco in this action. Becker Report ¶ 458. Finjan fails to articulate a reason why

                                   5   dividing the royalty rate by the number of patents actually asserted in this litigation is arbitrary or

                                   6   methodologically flawed.      Accordingly, the Court GRANTS Finjan’s motion to exclude Dr.

                                   7   Becker’s apportionment of baseline royalty rate by 23 patents but DENIES Finjan’s motion as to

                                   8   apportionment by 5 patents.

                                   9   III.   ORDER
                                  10          For the foregoing reasons:

                                  11          (1) Cisco’s motion to exclude the opinions of Finjan’s technical experts Drs. Cole,

                                  12              Mitzenmacher, and Medvidovic at ECF 421 is (a) GRANTED as to Cisco’s knowledge
Northern District of California
 United States District Court




                                  13              of Finjan’s patents and technology and (b) DENIED as to the incorporation of

                                  14              “overview” materials into the element-by-element infringement analysis.

                                  15          (2) Cisco’s motion to exclude the opinions Finjan’s corporate governance expert Dr. James

                                  16              Tompkins at ECF 423 is GRANTED with a limited exception for testimony about the

                                  17              general role and responsibilities of a board observer.

                                  18          (3) Cisco’s motion to exclude the opinions of Finjan’s cost expert Dr. Ricardo Valerdi at

                                  19              ECF 427 is GRANTED.

                                  20          (4) Cisco’s motion to exclude the opinion of Finjan’s damages expert Dr. Layne-Farrar at

                                  21              ECF 429 is (a) GRANTED as to damages figures that do not apply the time value of

                                  22              money discount; (b) DENIED as to royalty rate of 8% and 16% when offered in

                                  23              conjunction with her analysis as to factors mitigating against discounts (other than time

                                  24              value of money discount) allowed during the hypothetical negotiation, with the exception

                                  25              that Dr. Layne-Farrar may not testify about Cisco’s conduct related to allegations of

                                  26              willful infringement; (c) DENIED as to royalty base for ThreatGrid and Outbreak Filters;

                                  27              (d) DENIED as to royalty base for AMP based on the eight-feature apportionment

                                  28              method; (e) GRANTED as to royalty base for AMP based on infringing code
                                                                                         26
                                       Case 5:17-cv-00072-BLF Document 551-1 Filed 04/20/20 Page 27 of 27




                                   1             apportionment method; (f) DENIED as to the price-per-scan method; and (g)

                                   2             GRANTED as to the method relying on Dr. Valerdi’s cost estimates.

                                   3          (5) Cisco’s motion to exclude the opinions of Finjan’s damages expert Dr. Goodrich at ECF

                                   4             431 is DENIED.

                                   5          (6) Finjan’s motion to exclude the opinions of Cisco’s expert Mr. Overby at ECF 425 is

                                   6             DENIED.

                                   7          (7) Finjan’s motion to exclude the opinions of Cisco’s damages expert Dr. Becker at ECF

                                   8             425 is (a) GRANTED as to the effective royalty rate based on settlement offers and

                                   9             negotiations, except where the settlement discussions are required to ascertain the royalty

                                  10             rate finalized in the executed licenses and (b) GRANTED as to the apportionment of

                                  11             baseline royalty rate by 23 patents but DENIED as to apportionment by 5 patents.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: April 17, 2020

                                  16                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  17                                                  United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       27
